Citation Nr: 0944727	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to 
February 1987.  He also had service with the Tennessee Army 
National Guard.  From December 18, 2003, to October 12, 2004, 
the Veteran performed full-time duty under Title 10 orders.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  No disease or defect was noted at the Veteran's entry 
onto active duty in December 2003.

2.  The Veteran clearly and unmistakably had Crohn's disease 
prior to his period of active duty service beginning in 
December 2003, and it was made chronically worse during such 
service.

3.  The Veteran clearly and unmistakably had lumbar strain 
with spondylosis prior to his period of active duty service 
beginning in December 2003, and it was made chronically worse 
during such service.


CONCLUSIONS OF LAW

1.  The Veteran has Crohn's disease that is the result of 
disease incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  The Veteran has lumbar strain with spondylosis that is 
the result of disease incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment; or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b).  Thus, there is a rebuttable 
presumption of soundness unless a condition is noted at 
entry.  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003).

The Veteran states that he developed Crohn's disease and a 
low back disability prior to his full-time active duty 
service under Title 10 orders that began on December 18, 
2003.  He asserts that the two disabilities were aggravated 
during such service and that service connection is therefore 
warranted on the basis of aggravation of a pre-existing 
condition.  The Veteran does not attribute either of his two 
claimed disabilities to his earlier period of active service 
and no such theory of entitlement is reasonably raised by the 
record.  Thus, the focus of the analysis pertains to his 
period of active service beginning in December 2003.



A. Crohn's Disease

The Veteran is presumed sound with respect to Crohn's disease 
because, as there is no entrance examination of record 
concerning his period of active service beginning in December 
2003, there were no noted defects, infirmities, or disorders.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Even so, there is clear and unmistakable evidence 
demonstrating that Crohn's disease existed prior to this 
period of service.  The record contains a colonoscopy and 
biopsy report from April 2003 reflective of active colitis 
with granuloma and areas of hyperemia.  The Veteran's service 
treatment records consistently document a history of Crohn's 
disease dating to April 2003.  Additionally, the Veteran has 
provided consistent and seemingly credible statements and 
testimony indicating he was diagnosed with Crohn's disease in 
April 2003.  In view of this clear and unmistakable evidence, 
the Board finds that Crohn's disease pre-existed service.  
The next question is whether there is clear and unmistakable 
evidence that the Veteran's Crohn's disease was not 
aggravated during his active service.  See 38 U.S.C.A. 
§ 1111; VAOPGCPREC 3-2003.

A review of the Veteran's service treatment records reveals 
that he was transferred to Iraq in March 2004.  In April 
2004, the Veteran complained of sharp pain on the right side 
of his stomach.  Records from May 2004 reflect that the 
Veteran was seen for complaints of diarrhea, weight loss, 
abdominal pain, and blood stools.  His condition was 
variously diagnosed as Crohn's disease, irritable bowel 
disease, and colitis.  It was noted that the Veteran had a 
history of Crohn's disease and that the symptoms recurred 
after he was deployed to Iraq.  After several days of 
treatment, it was recommended that the Veteran return to the 
United States for convalescence.  In June 2004, the Veteran 
was transferred to Germany.  A treatment record notes that 
the Veteran had a history of Crohn's colitis since April 2003 
and that he experienced an increase in symptoms of diarrhea, 
bloody stools, and weight loss when he was stationed in Iraq.

Significantly, a statement of medical examination and duty 
status, dated in June 2004, documents that the Veteran had 
Crohn's disease while he was on active duty and that the 
disease was considered to have been incurred in the line of 
duty.  The author of the report stated that the Veteran has 
been diagnosed with Crohn's disease of the colon that was 
aggravated in theater.  It was noted that alcohol, drugs, 
willful misconduct, and neglect were not in anyway involved 
in the matter.  In July and August 2004, the Veteran was put 
on temporary profile for Crohn's disease.  He was to limit 
his activities and stress, as well as have access to 
medication.

Medical records dated after the Veteran's most recent period 
of active service show that he has received treatment for 
Crohn's disease at the VA Medical Center (VAMC) in Memphis, 
Tennessee.  In August 2005, he underwent VA examination in 
connection with the claim.  The examiner noted the Veteran's 
history of Crohn's disease and the increase in symptoms he 
experienced in Iraq.  The examiner gave the opinion that the 
physical and psychological stress of active duty most likely 
contributed to the exacerbation of the Veteran's Crohn's 
disease.

Here, the evidence of record shows that the Veteran had an 
increase in disability during his period of active service.  
He was treated on multiple occasions for an increase of 
symptoms, including diarrhea, weight loss, abdominal pain, 
and bloody stools.  Moreover, the Veteran was put on 
temporary profile specifically as a result of his Crohn's 
disease.  Furthermore, official service records document that 
the Veteran's Crohn's disease was aggravated in theater in 
the line of duty.  Thus, the evidence does not clearly and 
unmistakably show that the Veteran's Crohn's disease was not 
aggravated during active military service.  Instead, the 
evidence affirmatively shows that the Veteran's Crohn's 
disease was aggravated during service.  The evidence does not 
suggest that the Veteran merely experienced a temporary 
flare-up or that the manifestations were a natural progress 
of the disease.  The August 2005 VA examiner's opinion lends 
supports to the fact that the Veteran underwent aggravation 
of his Crohn's disease.  In any case, the high burden of 
rebutting the presumption of soundness based on clear and 
unmistakable evidence has not been met.  Therefore, service 
connection is warranted for Crohn's disease that the Veteran 
experienced during service.  See 38 C.F.R. §§ 3.303, 3.304.



B. Low Back Disability

Similar to Crohn's disease, the Veteran is presumed sound 
with respect to a low back disability because, as there is no 
entrance examination of record concerning his period of 
active service beginning in December 2003, there were no 
noted defects, infirmities, or disorders.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

Likewise, there is clear and unmistakable evidence 
demonstrating a low back disability existed prior to this 
period of service.  The Veteran states that he injured his 
low back in the 1990s.  Private treatment records from 
K.D.N., M.D., dated in 1997, indicate that the Veteran was 
injured in August 1996.  Dr. K.D.N. treated the Veteran for 
complaints of low back pain on several occasions.  Dr K.D.D. 
diagnosed the Veteran with lumbosacral sprain/strain syndrome 
and lumbosacral degenerative disc disease.  Additionally, in 
October 2003, shortly before returning to full-time active 
duty, the Veteran was seen by a chiropractor J.D.B.  Dr. 
J.D.B. treated the Veteran for low back pain on several 
occasions and provided diagnoses of spondylolisthesis of the 
lumbar spine, spondylosis at L4-5, and sacral segmental 
dysfunction.  Moreover, the service treatment records from 
2004 consistently reflect that the Veteran had a history of 
chronic low back pain prior to that period of service.  In 
view of this clear and unmistakable evidence, the Board finds 
that a low back disability pre-existed service.  As with 
Crohn's disease, the next question is whether there is clear 
and unmistakable evidence that the Veteran's lumbar spine 
disabilities were not aggravated during his active service.  
See VAOPGCPREC 3-2003.

A review of the Veteran's service treatment records reveals 
that he was seen for complaints of low back pain in February 
2004.  It was noted that the Veteran's chronic lumbar pain 
was exacerbated as the result of field exercises.  The 
Veteran testified that he re-injured his low back in the 
course of physical training while carrying heavy equipment.  
He received treatment for low back pain on multiple occasions 
in March and April 2004 and was put on temporary profile.  
Significantly, a statement of medical examination and duty 
status, dated in June 2004, documents that the Veteran had a 
low back injury while he was on active duty and that the 
injury was considered to have been incurred in the line of 
duty.  The author of the report stated that the Veteran had a 
history of injury to the low back that was aggravated in 
theater.  It was noted that alcohol, drugs, willful 
misconduct, and neglect were not in anyway involved in the 
matter.

Medical records dated after the Veteran's most recent period 
of active service show that he has received treatment for low 
back pain at the Memphis VAMC.  In July and August 2005, he 
underwent VA physical and orthopedic examination in 
connection with the claim.  Both examiners diagnosed the 
Veteran with lumbar strain with possible L5-S1 pars defect.  

In this case, the evidence of record shows that the Veteran 
had an increase in disability during his period of active 
service.  He was treated on multiple occasions for an 
increase of low back pain, particularly after physical 
training in the course of his service.  Moreover, the Veteran 
was put on temporary profile specifically as a result of his 
low back pain.  Furthermore, official service records 
document that the Veteran's low back "injury" was 
aggravated in theater in the line of duty.  Thus, the 
evidence does not clearly and unmistakably show that the 
Veteran's low back disabilities were not aggravated during 
active military service.  Instead, the evidence affirmatively 
shows that the Veteran's pre-existing lumbar strain and 
spondylosis were aggravated during service.  The evidence 
does not suggest that the Veteran merely experienced a 
temporary flare-up or that the manifestations were a natural 
progress of the disease.  In any case, the high burden of 
rebutting the presumption of soundness based on clear and 
unmistakable evidence has not been met.  As such, the Board 
finds that service connection is warranted for lumbar strain 
with spondylosis, which the evidence reflects is the most 
recent characterization of the Veteran's low back disability.  
See 38 C.F.R. §§ 3.303, 3.304.

As noted in the 2003 General Counsel opinion regarding the 
presumption of soundness, the application of the rule of 
38 U.S.C.A. § 1111 may in certain cases, such as the instant 
one, produce illogical results.  VAOPGCPREC 3-2003.  In other 
words, although it appears illogical to say that a disability 
clearly pre-existed service, but VA must conclude that it 
began during service because the disability was not shown by 
clear and unmistakable evidence to have not been aggravated 
by service, any such irrational result is for Congress to 
address, not VA.  Id.  Consequently, because the presumption 
of soundness has not been rebutted, the disabilities at issue 
must be viewed, for the reasons set forth above, as having 
been incurred in service.  


ORDER

Service connection for Crohn's disease is granted.

Service connection for lumbar strain with spondylosis is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


